

114 S322 IS: Don’t Tax Our Fallen Public Safety Heroes Act
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 322IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Ms. Ayotte (for herself, Mrs. Shaheen, Mr. Blunt, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to exclude certain compensation received by public
 safety officers and their dependents from gross income.1.Short titleThis Act may be cited as the Don’t Tax Our Fallen Public Safety Heroes Act.2.Exclusion of certain compensation received by public safety officers and their dependentsSubsection (a) of section 104 of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting ; and, and by inserting after paragraph (5) the following new paragraph:(6)amounts received pursuant to—(A)section 1201 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796); or(B)a program established under the laws of any State which provides monetary compensation for surviving dependents of a public safety officer who has died as the direct and proximate result of a personal injury sustained in the line of duty,except that subparagraph (B) shall not apply to any amounts that would have been payable if death
			 of the public safety officer had occurred other than as the direct and
			 proximate result of a personal injury sustained in the line of duty..